Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment 
Applicant’s arguments, see amendment, filed on June 27, 2022, with respect to the objection to the abstract of the disclosure have been fully considered and are persuasive.  The objection of the abstract has been withdrawn in view of the remark and argument presented by the Applicant(s). Claims 1-17 are now pending in the application.
Allowance
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-17: Patil et al. (U.S. Patent No. 10,073,817, hereon Patil) discloses a method and system for optimized matrix multiplication using vector multiplication of interleaved matrix values. Two matrices to be multiplied are organized into specially ordered vectors, which are multiplied together to produce a portion of a product matrix (see Patil, Abstract). A processor may include instructions for performing mathematical operations on numerical values. One such operation is matrix multiplication, which involves producing a product matrix from two argument matrices consisting of rows and columns of numerical values. Matrix multiplication generally involves multiplying values from a row of the first matrix with values at the same index of the columns of the second matrix, adding the multiplied values together, and inserting the result into a position in the product matrix corresponding to the intersection of the row and column. The process then repeats for each row in the first matrix (see Patil, column 1, lines 20-31). 
In the instant case the apparatus or the method is directed to “.., [compute] a plurality of intermediate vectors based on element-wise vector multiplication between different subsets of the vector element values and different respective pre-processing vectors, where the number of cycles of the clock signal used to compute the plurality of intermediate vectors is less than a minimum number of cycles of the clock associated with the rate limit, loading the vector-matrix multiplication module with a core matrix, multiplying the input vector by the model matrix based on separately multiplying each of the intermediate vectors by the loaded core matrix” and/or some form of variation of the process. The remaining claims depend on their respective base claims and include further limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857